Exhibit 10.2

 

Amendment No. 4 to Credit Agreement

 

This Amendment No. 4 to Credit Agreement (this “Amendment”) is made as of April
___, 2020 (the “Amendment Effective Date”), by and among Twin Disc,
Incorporated, a Wisconsin corporation (“Borrower”), and BMO Harris Bank N.A., a
national banking association (the “Bank”).

 

Preliminary Statements

 

A.     Bank has made certain loans (the “Loans”) and other credit extensions to
Borrower pursuant to that certain Credit Agreement, dated as of June 29, 2018
(collectively, as may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”).

 

B.     In connection with Borrower’s incurrence of the SBA PPP Loan (defined
herein), the parties hereby desire to amend certain provisions of the Credit
Agreement and certain other agreements related to the Loans and related credit
extensions as contemplated by the Credit Agreement, including, without
limitation, the Loan Documents (as defined in the Credit Agreement)
(collectively, the “Loan Documents”). Any and all capitalized terms in this
Amendment that are not otherwise defined herein shall have the meanings ascribed
to such terms in the Credit Agreement as amended by this Amendment.

 

Agreements

 

In consideration of the mutual covenants and provisions of this Amendment, the
parties agree as follows:

 

Section 1.     Amendments.    

 

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:

 

1.1          Section 9.22 – SBA PPP Loan Provisions. The following new Section
is hereby added as the last section of the Credit Agreement and shall provide as
follows:

 

“Section 9.22.     SBA PPP Loan Provisions.

 

(a)          Defined Terms. The following terms shall have the meanings set
forth below:

 

“CARES Act” means the Coronavirus Aid, Relief, and Economic Security Act, or the
CARES Act and applicable rules and regulations, as amended from time to time.

 

“CARES Forgivable Uses” means uses of proceeds of an SBA PPP Loan that are
eligible for forgiveness under Section 1106 of the CARES Act.

 

“CARES Payroll Costs” means “payroll costs” as defined in 15 U.S.C.
636(a)(36)(A)(viii) (as added to the Small Business Act by Section 1102 of the
CARES Act).

 

“SBA” means the U.S. Small Business Administration.

 

“SBA PPP Loan” means a loan incurred by Borrower under 15 U.S.C. 636(a)(36) (as
added to the Small Business Act by Section 1102 of the CARES Act).

 

 

--------------------------------------------------------------------------------

 

 

“SBA PPP Loan Date” means the date on which Borrower receives the proceeds of
the SBA PPP Loan.

 

“SBA PPP Note” means a promissory note evidencing the SBA PPP Loan, executed by
Borrower in favor of Bank.

 

“Small Business Act” means the Small Business Act (15 U.S. Code Chapter 14A –
Aid to Small Business).

 

(b)          Affirmative Covenants.

 

(i)     Borrower shall (i) use all of the proceeds of the SBA PPP Loan
exclusively for CARES Forgivable Uses in the manner required under the CARES Act
to obtain forgiveness of the largest possible amount of the SBA PPP Loan, which
as of the date hereof requires that Borrower use not less than 75% of the SBA
PPP Loan proceeds for CARES Payroll Costs and (ii) use commercially reasonable
efforts to conduct its business in a manner that maximizes the amount of the SBA
PPP Loan that is forgiven.

 

(ii)     Notwithstanding anything contained in the Credit Agreement, Borrower
shall maintain the proceeds of the SBA PPP Loan in an account that does not
sweep funds and apply them to the Obligations.      

 

(iii)     Borrower shall (A) maintain all records required to be submitted in
connection with the forgiveness of the SBA PPP Loan, (B) apply for forgiveness
of the SBA PPP Loan in accordance with regulations implementing Section 1106 of
the CARES Act within 30 days after the last day of the eight week period
immediately following the SBA PPP Loan Date and (C) provide Bank with a copy of
its application for forgiveness and all supporting documentation required by the
SBA or the SBA PPP Loan lender in connection with the forgiveness of the SBA PPP
Loan.

 

(c)        Event of Default. Failure to comply with this Section or any
provision of the SBA PPP Note shall constitute an Event of Default under the
Credit Agreement.”

 

1.2       SBA PPP Loan. Notwithstanding anything contained in the Credit
Agreement, including any restrictions on the ability of Borrower to incur
Indebtedness for Borrowed Money or other indebtedness, Borrower may incur
indebtedness in the form of the SBA PPP Loan. Borrower acknowledges and agrees
that the terms and conditions of the SBA PPP Loan shall be governed by this
Amendment, the SBA PPP Note, the Credit Agreement and the other Loan Documents.

 

1.3         Mandatory Prepayment. Notwithstanding anything contained in the
Credit Agreement, the incurrence by Borrower of a SBA PPP Loan shall not trigger
a mandatory prepayment or constitute a prepayment event under the Credit
Agreement.

 

1.4         Treatment of SBA PPP Loan in Loan Covenants. Notwithstanding
anything contained in the Credit Agreement, the SBA PPP Loan (other than
interest thereon, to the extent not eligible for forgiveness) shall be
disregarded for purposes of calculating financial covenants in the Credit
Agreement, except that if any portion of the SBA PPP Loan is not forgiven, for
purposes of calculating financial covenants in the Credit Agreement, the
unforgiven portion (a) will not be disregarded and (b) will be deemed to have
been incurred as of the SBA PPP Loan Date.

 

2

--------------------------------------------------------------------------------

 

 

Section 2.     Conditions Precedent.

 

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

 

2.1.     Borrower and Bank shall have executed and delivered this Amendment.

 

2.2     Borrower shall have delivered to Bank such other certificates,
instruments, documents, agreements and opinions of counsel as may be required by
Bank or its counsel, each of which shall be in form and substance satisfactory
to Bank and its counsel.

 

Section 3.     Miscellaneous.

 

3.1.    Full Force and Effect; Reaffirmation. Except as supplemented, modified
and amended by this Amendment, the terms and conditions of the Credit Agreement
and other Loan Documents shall remain unmodified and shall continue in full
force and effect. Borrower hereby reaffirms all of its obligations under the
Credit Agreement and other Loan Documents, as supplemented, modified and amended
hereby.

 

3.2.     Counterparts. This Amendment may be executed in any number of
counterparts, and by the different parties on different counterpart signature
pages, and all such counterparts taken together shall be deemed to constitute
one and the same instrument. Delivery of an executed counterpart of a signature
page of this Amendment by fax or other electronic transmission (which shall
include “PDF” or “TIFF” format) shall be as effective as delivery of a manually
executed counterpart of this Amendment.

 

3.3.     Release. Borrower hereby voluntarily and knowingly forever releases,
discharges, waives and relinquishes any and all claims, demands, causes of
action of every kind and nature whatsoever, whether in law, in equity or before
an administrative agency, whether known or unknown, direct or indirect, fixed or
contingent, whether heretofore asserted or not, and whether arising based on a
tort or breach of contractual or other duty, arising under or in connection with
this Amendment, any other Loan Document or the transactions contemplated thereby
based on the acts or omissions of Bank and its past and present officers,
directors, managers, employees, partners, agents, shareholders, members,
trustees, predecessors, successors, and assigns (the “Released Parties”)
existing on or before the date hereof, that Borrower ever had, has or may have
against the Released Parties.

 

3.4.     Reservation of Rights; No Waiver. Bank has not waived, is not by this
Amendment waiving, and has no intention of waiving, any defaults which may occur
after the date hereof, and Bank has not agreed to forbear with respect to any of
its rights or remedies concerning any Events of Default, which may have occurred
or are continuing as of the date hereof or which may occur after the date
hereof. Except as expressly set forth in this Amendment, Bank reserves all of
its respective rights and remedies under the Loan Documents, at law or in
equity, and at such times as Bank from time to time may elect.

 

3.5.     Due Authorization, Execution and Delivery; Enforceability. The
execution, delivery, and performance by Borrower in connection with this
Amendment has been duly authorized by all requisite action by or on behalf of
Borrower, and this Amendment has been duly executed and delivered on behalf of
Borrower. This Amendment is enforceable against each such Person in accordance
with its respective terms, except as enforceability may be limited by applicable
debtor relief laws and general principles of equity.

 

3

--------------------------------------------------------------------------------

 

 

3.6.     Governing Law. This Amendment shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Wisconsin applicable to
agreements made and wholly performed within such state.

 

3.7     Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Amendment in such jurisdiction or affecting the
validity or enforceability of any provision in any other jurisdiction.

 

3.8     Costs and Expenses. As an inducement to Bank entering into this
Amendment and as otherwise required under the Loan Documents, Borrower hereby
agrees to pay, upon execution and delivery of this Amendment, all cost and
expenses of Bank incurred in connection with this Amendment and the matters
contemplated herein, including all reasonable attorney’s fees.

 

 [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by its duly authorized officers as of the day and year first above
written.

 

 

Borrower:

      Twin Disc, Incorporated

 

 

 

     

 

 

 

 

By:

 

 

Name: Jeffrey S. Knutson

 

Title: Vice President – Finance and Chief Financial Officer

 

5

--------------------------------------------------------------------------------

 

 

 

Bank:

      BMO Harris Bank N.A. 

 

 

 

 

 

 

 

By:

 

 

Printed Name:

 

 

Title:

 

 

6

 